REID, Judge.
This case was consolidated with Doyle F. Harrell v. Isabelle Taylor et al., La.App., 149 So.2d 706. The facts and the questions of liability were decided and fully discussed in the companion suit. From our determination of the facts and questions of liability fully decided and discussed in that opinion, we concluded the District Court judgment in favor of the defendants, Isabelle Taylor and Peerless Insurance Company, dismissing Mr. and Mrs. Darden’s *714suit should be reversed. That portion of the Trial Court dismissing plaintiffs’ suit insofar as the Zurich Insurance Company is concerned is affirmed. This leaves for our determination the quantum to be allowed plaintiff-appellants in this suit.
Mrs. Darden, who is a Registered Nurse and employed at the time of the accident at the Stanacola Medical Association, sustained serious lacerations of the face consisting of a complete split through the upper lip with evulsion or tearing loose of the soft tissues of the right cheek and severe lacerations of the gums extending into floor and lateral wall of the nose. In addition, she suffered a dislocation and fracture of the cartilages of the nasal septum. Also, as a result of the accident, the roots of Mrs. Darden’s teeth were exposed due to the fact the gums were scraped from her teeth and, in addition, her front teeth were knocked in.
Immediately after the accident Mrs. Darden received emergency first aid treatment from Dr. Joseph Nasca and on the afternoon of the accident she was treated by Dr. Larson G. Cox, an ear, nose, and throat specialist in Baton Rouge. Dr. Cox performed a reapproximation of the tissue of the face, particularly the upper lip and nose and also sutured the lacerations of the gums. Approximately eight months following the accident, after the tissues had healed and the swelling had subsided, Dr. Cox performed another operation to correct the dislocation and fracture of the cartilages of the nose which had caused a partial obstruction of both nostrils, the surgery performed being called a sub-mucous resection. In addition to this, a Z-plasty was performed to reduce the obstruction of the nasal passages caused by the scar tissue. Dr. Cox testified that from the period of the accident until the second operation approximately eight months later Mrs. Darden suffered a 60% to 70% loss of ability to breathe through both nostrils. The lacera-' tions left Mrs. Darden with a permanent visual scar extending from the lip to the base of the nose. Dr. Cox further testified in his opinion the only residuals resulting from the injury were a kaloid formation on the upper gums, which is a thickening of the gums, which he stated may or may not be permanent; the scar on the lip; and a lack of sensitivity on a portion of the lip. In addition to this treatment it was necessary for Mrs. Darden to have the roots of her teeth filled where they had been exposed. This dental work was performed by Dr. Dye, a dentist of Centerville, Mississippi. Mrs. Darden apparently was unable to work for several weeks but the record is not clear as to the amount of time she missed from work, nor is there evidence of her having suffered any loss of wages.
Mr. Darden as the master of community existing between him and Mrs. Darden suffered special damages in the amount of $568.93. This sum includes Mrs. Darden’s medical expenses of $468.93 and $100.00 for that portion of the damage done to the Darden automobile not covered by collision insurance. The validity and the extent of medical expenses are established by the record. Insofar as the damage to the Dar-den automobile is concerned it was stipulated that its .value exceeded the $100.00.
For the foregoing reason the judgment of the District Court is reversed insofar as it dismissed plaintiffs’ suit against the defendants, Isabelle Taylor and Peerless Insurance Company and the plaintiff, Mrs. Doris Dar-den is awarded judgment against the defendants, Isabelle Taylor and Peerless Insurance Company in the sum of $5000.00 with legal interest thereon from judicial demand until paid, and the plaintiff, Andrew J. Darden Jr., is awarded a judgment against the defendants, Isabelle Taylor and Peerless Insurance Company in the amount of $568.93 with legal interest thereon from judicial demand. That portion of the judgment of the Trial Court dismissing plaintiffs’ suit insofar as the defendant, Zurich Insurance Company is concerned is affirmed.
*715Reversed in part, affirmed in part, and rendered.